                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




ANDOM HABTEMARIM,                                                    Case No. 2:18-cv-01987-SU

                      Plaintiff,
                                                                                     OPINION
       v.                                                                          AND ORDER

GREAT LAKE INSURANCE SE,
a foreign business corporation,

                  Defendant.
_________________________________________

SULLIVAN, United States Magistrate Judge:

       Plaintiff Andom Habtemarim brings this breach of contract action against defendant

Great Lake Insurance SE, arising from an insurance policy that defendant issued plaintiff on

certain semi-tractor trucks. Compl., Notice of Removal, Ex. A (Docket No. 1-1). One of those

trucks, while hauling a trailer, was involved in a single-vehicle accident on I-84 in Baker County,

Oregon, on April 11, 2018, while a third party was driving. Id. ¶¶ 6-7. Plaintiff originally



Page 1 – OPINION AND ORDER
brought this action in the Circuit Court of the State of Oregon for the County of Baker on

October 15, 2018, and served defendant on October 26, 2018. Notice of Removal (Docket No.

1). Defendant removed this action this Court on the basis of diversity jurisdiction on November

15, 2018. Id.; 28 U.S.C. §§ 1332(a)(1), 1441(a), 1446(b). On December 10, 2018, defendant

filed a Stipulated Motion to Change Venue to the U.S. District Court for the Southern District of

Texas, Houston Division. (Docket No. 8). “Plaintiff supports the transfer.” Id., at 2.

          28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” Here, the parties have consented to transfer and to the district and division, and so

transfer is proper under § 1404(a). Additionally, because plaintiff is a Texas resident, and the

insurance contract was formed in Texas, this action could originally have been brought in Texas.

See Stip. Mot. Change Venue, at 1 (Docket No. 8). Finally, the public- and private-interest

factors that inform the questions of “the convenience of parties and witnesses” and “the interest

of justice,” see Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir.

1986), favor transfer, because, inter alia, the truck driver resides in Houston, Texas; the

insurance broker resides in Harlingen, Texas; witnesses and evidence would primarily be located

in the Southern District of Texas; and central to the dispute will be determination of coverage

under the insurance policy, which was formed in Texas.1 See Stip. Mot. Change Venue, at 1-2

(Docket No. 8). Transfer is thus also appropriate on those grounds.




1
    Private factors include the
          relative ease of access to sources of proof; availability of compulsory process for
          attendance of unwilling, and the cost of obtaining attendance of willing,
          witnesses; possibility of view of premises, if view would be appropriate to the


Page 2 – OPINION AND ORDER
       Thus, the Court GRANTS the parties’ Stipulated Motion to Change Venue (Docket No.

8), and TRANSFERS this action to the U.S. District Court for the Southern District of Texas,

Houston Division.

       IT IS SO ORDERED.

       DATED this 13th day of December, 2018.


                                                  /s/ Patricia Sullivan
                                                  PATRICIA SULLIVAN
                                                  United States Magistrate Judge




        action; and all other practical problems that make trial of a case easy, expeditious
        and inexpensive.
Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (quotation
omitted).
Public factors include
        the administrative difficulties flowing from court congestion; the ‘local interest in
        having localized controversies decided at home’; the interest in having the trial of
        a diversity case in a forum that is at home with the law that must govern the
        action; the avoidance of unnecessary problems in conflict of laws, or in the
        application of foreign law; and the unfairness of burdening citizens in an
        unrelated forum with jury duty.
Id. (quotation omitted).



Page 3 – OPINION AND ORDER
